Sherwood. Judge,
delivered the opinion of the court.
Thomson brought suit by attachment before a justice of the peace against Samuel and R. E. Maxwell, on a promis*417sory note, for $150, on which note a balance of $72.77 was claimed. Under the writ issued in the cause, the constable attached a quantity of personal property. W. EL Mills filed an interplea for a portion of the property thus attached, and in the circuit court, where the cause was taken by appeal, was successful.
I.
Inasmuch as the value of the property claimed by the interpleader exceeded the amount imposed by law as the statutory limit to recoveries of personal property in actions before justices of the peace, it is insisted that the justice had no jurisdiction in regard to the interplea. This view, however, is thought to be incorrect. That the justice had jurisdiction in the original suit, there can arise no doubt; and this ihterplea is but a collateral matter — an incident growing out of the principal action. Besides one and the same section of the statute (Wagn. Stat., 192, § 52), which allows iuterpleas in the circuit court, authorizes their filing before justices of the peace, and no limit is assigned in the section referred to as to the value of the property which is the subject of the interplea. And were we to assign a limit in eases of this sort, we would do that which the law itself has not done. The case before us is not the only instance presented by the statute where justices of the peace are permitted to go beyond the boundaries allotted to them in the ordinary method of procedure.
II.
The issue raised by the interplea was whether the property described therein was that of Mills, the interpleader. But the verdict was not responsive to this issue. The jury merely found for “Mills in the sum of $150 for horses, and $25 for his damages, making in all $175.” This verdict was a mere nullity, and the court should have set it aside. This, however, was not done, but the court proceeded to enter judgment in favor of Mills and against Thompson, for “the possession of the property mentioned in the interplea.” There is no ground upon which this action of the trial court can be upheld.
*418The verdict is based on a false issue, and the judgment finding no support in the verdict, must be reversed, and the cause will be remanded.
The other judges concur.